

117 HR 607 IH: To establish the Election Integrity Commission to study the integrity and administration of the general election for Federal office held in November 2020 and make recommendations to Congress to improve the security, integrity, and administration of Federal elections, and for other purposes.
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 607IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Smucker (for himself and Mrs. McClain) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo establish the Election Integrity Commission to study the integrity and administration of the general election for Federal office held in November 2020 and make recommendations to Congress to improve the security, integrity, and administration of Federal elections, and for other purposes.1.EstablishmentThere is established in the legislative branch the Election Integrity Commission (referred to in this Act as the Commission).2.Membership(a)Composition(1)In generalThe Commission shall be composed of 18 members as follows:(A)3 shall be Members of the House of Representatives from the majority party of the House who represent a congressional district in a State described in paragraph (2), who shall be appointed by the Speaker of the House.(B)3 shall be Members of the House of Representatives from the minority party of the House who represent a congressional district in a State described in paragraph (2), who shall be appointed by the minority leader of the House.(C)3 shall be Senators from the majority party of the Senate who represent a State described in paragraph (2), who shall be appointed by the majority leader of the Senate.(D)3 shall be Senators from the minority party of the Senate who represent a State described in paragraph (2), who shall be appointed by the minority leader of the Senate.(E)6 individuals who are State or local election officials, of whom—(i)3 shall be appointed jointly by the majority leader of the House and the majority leader of the Senate; and(ii)3 shall be appointed jointly by the minority leader of the House and the minority leader of the Senate.(2)States describedA State described in this paragraph is a State in which the winning candidate for the office of President in the November 2020 general election won by a margin of 1.5 percentage points or less.(b)Co-ChairsTwo of the members of the Commission shall serve as Co-Chairs, of whom—(1)one shall be designated jointly by the leader of the Senate (majority or minority leader, as the case may be) of the Republican Party and the leader of the House of Representatives (majority or minority leader, as case may be) of the Republican Party; and(2)one shall be designated jointly by the leader of the Senate (majority or minority leader, as the case may be) of the Democratic Party and the leader of the House of Representatives (majority or minority leader, as case may be) of the Democratic Party.(c)DateThe appointments of the members of the Commission shall be made not later than 90 days after the date of enactment of this Act.(d)Period of appointment; vacancies(1)In generalExcept as provided in paragraph (2), a member of the Commission shall be appointed for the duration of the Commission.(2)RemovalA member may be removed from the Commission at any time at the upon concurrence of both of the Co-Chairs of the Commission.(3)VacanciesA vacancy in the Commission—(A)shall not affect the powers of the Commission; and(B)shall be filled in the same manner as the original appointment.(e)No compensationThe members of the Commission may not receive pay or benefits from the United States Government by reason of their service on the Commission, but may receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.3.Duties(a)Study(1)In generalThe Commission shall, consistent with applicable law, study the integrity and administration of the general election for Federal office held in November 2020 and make recommendations to Congress to improve the security, integrity, and administration of Federal elections.(2)Matters studiedThe matters studied by the Commission shall include—(A)the effects of the COVID–19 pandemic on the administration of the general election for Federal office held in November 2020;(B)the election practices adopted by Federal, State, and local governments in response to the COVID–19 pandemic, including—(i)practices that undermined the security and integrity of the election; and(ii)practices that strengthened the security and integrity of the election;(C)the laws, rules, policies, activities, strategies, and practices regarding mail-in ballots, absentee ballots, and vote-by-mail procedures, including—(i)measures that undermined the security and integrity of the election; and(ii)measures that strengthened the security and integrity of the election;(D)any laws, rules, policies, activities, strategies, and practices that were inconsistent with or in violation of established State law and resulted in irregularities in the casting of ballots in the election; and(E)any laws, rules, policies, activities, strategies, and practices that were inconsistent with or in violation of established State law and resulted in irregularities in voter registration for the election.(b)Reports(1)Initial reportNot later than 180 days after the date of the enactment of this Act, the Commission shall submit to the Election Assistance Commission and the appropriate Congressional committees a report on the matters studied under subsection (a). Such report shall include—(A)precinct-by-precinct data highlighting the number and incidence of any irregularities in the casting of ballots in the election; and(B)precinct-by-precinct data highlighting the number and incidence of any irregularities in voter registration for the election.(2)Final report; recommendations(A)In generalNot later than 1 year after the date of the enactment of this Act, the Commission shall submit to the Election Assistance Commission and the appropriate Congressional committees a final report on the matters studied under subsection (a), and shall include in such report recommendations on the following:(i)The best practices that should be adopted by at each level of local, State, and Federal Government for administering elections for Federal office—(I)during the COVID–19 pandemic; and(II)during other national emergencies.(ii)The best practices that should be adopted at each level of local, State, and Federal Government to increase the integrity and security of mail-in ballots, absentee ballots, and vote-by-mail procedures.(iii)The best practices that should be adopted at each level of local, State, and Federal Government to prevent irregularities in the casting of ballots.(iv)The best practices that should be adopted at each level of local, State, and Federal Government to prevent irregularities in voter registration.(B)Minority viewsIn the case of any recommendation with respect to which one-third or more of the Committee does not concur, the report shall include a justification for why such members do not concur.(3)Appropriate congressional committeesFor purposes of this subsection, the term appropriate Congressional Committees means—(A)the Committee on Rules and Administration of the Senate;(B)the Committee on the Judiciary of the Senate;(C)the Committee on House Administration of the House of Representatives; and(D)the Committee on the Judiciary of the House of Representatives.4.Powers(a)Hearings and sessionsThe Commission may, for the purpose of carrying out this Act, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate. The Commission may administer oaths or affirmations to witnesses appearing before it.(b)Powers of members and agentsAny member or agent of the Commission may, if authorized by the Commission, take any action which the Commission is authorized to take by this section.(c)Obtaining official dataThe Commission may secure directly from any department or agency of the United States information necessary to enable it to carry out this Act. Upon request of the chair or the staff director of the Commission, the chair of any subcommittee created by a majority of the Commission, or any member designated by a majority of the Commission, the head of that department or agency shall furnish that information to the Commission.(d)Gifts, bequests, and devisesThe Commission may accept, use, and dispose of gifts, bequests, or devises of services or property, both real and personal, for the purpose of aiding or facilitating the work of the Commission.(e)MailsThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.(f)Administrative support servicesUpon the request of the Commission, the Architect of the Capitol shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its responsibilities under this Act.(g)Subpoena power(1)In generalThe Commission may issue subpoenas requiring the attendance and testimony of witnesses and the production of any evidence relating to any matter which the Commission is empowered to investigate under this Act. The attendance of witnesses and the production of evidence may be required from any place within the United States at any designated place of hearing within the United States.(2)Failure to obey a SubpoenaIf a person refuses to obey a subpoena issued under paragraph (1), the Commission may apply to a United States district court for an order requiring that person to appear before the Commission to give testimony, produce evidence, or both, relating to the matter under investigation. The application may be made within the judicial district where the hearing is conducted or where that person is found, resides, or transacts business. Any failure to obey the order of the court may be punished by the court as civil contempt.(3)Service of subpoenasThe subpoenas of the Commission shall be served in the manner provided for subpoenas issued by a United States district court under the Federal Rules of Civil Procedure for the United States district courts.(4)Service of processAll process of any court to which application is made under paragraph (2) may be served in the judicial district in which the person required to be served resides or may be found.(h)Contract authorityThe Commission may contract with and compensate government and private agencies or persons to enable the Commission to discharge its duties under this Act.5.Personnel matters(a)StaffThe Co-Chairs of the Commission may appoint and fix the compensation of such staff as may be appropriate to enable the Commission to carry out its duties, without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the staff may not exceed the rate payable for level V of the Executive Schedule under section 5316 of that title.(b)Staff of Federal agenciesUpon request of the Commission, the head of any Federal department or agency may detail, on a nonreimbursable basis, any of the personnel of that department or agency to the Commission to assist it in carrying out its duties under this Act.(c)Experts and consultantsThe Commission is authorized to procure temporary and intermittent services under section 3109 of title 5, United States Code, but at rates for individuals not to exceed the daily equivalent of the maximum annual rate of basic pay under level IV of the Executive Schedule under section 5315 of title 5, United States Code.(d)Use of existing staffNotwithstanding the previous provisions of this section, to the greatest extent practicable and consistent with applicable laws, rules, and regulations, the Commission is encouraged to carry out its functions utilizing the services of existing staff of offices of the legislative branch.6.Authorization of appropriations(a)AuthorizationThere are authorized to be appropriated $1,000,000 to carry out this Act, of which—(1)50 percent shall be derived from the applicable accounts of the House of Representatives; and(2)50 percent shall be derived from the contingent fund of the Senate.(b)Continuing availability of fundsFunds appropriated pursuant to the authorization under this section shall remain available until expended.7.Termination; Nonapplicability of Federal Advisory Committee Act(a)TerminationThe Commission shall terminate 30 days after the date on which it submits the final report required under section 3(b)(2).(b)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission.